2017 IL App (1st) 161231
                                           No. 1-16-1231
                                            May 2, 2017

                                                                              SECOND DIVISION



                                               IN THE

                                APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS, )                Appeal from the Circuit Court
                                          )                Of Cook County.
          Plaintiff-Appellant,            )
                                          )                No. 15 CR 9000
          v.                              )
                                          )
     JEROME SMITH,                        )                The Honorable
                                          )                Neil Linehan,
          Defendant-Appellee.             )                Judge Presiding.



                  JUSTICE NEVILLE delivered the judgment of the court, with opinion.
                  Justices Pierce and Mason concurred in the judgment and opinion.


                                            OPINION

¶1        When police searched Jerome Smith’s home, they found marijuana and counterfeit

       currency. Smith admitted that he used equipment police found in his home to make the

       counterfeit currency. The State accused Smith of marijuana possession, and he pled guilty to

       the charge. More than a year later, prosecutors persuaded a grand jury to indict Smith for

       manufacturing counterfeit currency, where the grand jury based the new charge on evidence

       the State obtained in connection with the search that led to the charge of marijuana

       possession. The circuit court granted Smith’s motion to dismiss the counterfeiting charge, as
     the circuit court found that the compulsory joinder statute (720 ILCS 5/3-3 (West 2012))

     required the State to charge Smith with counterfeiting when it prosecuted Smith for

     marijuana possession. We find that under the reasoning of People v. Hunter, 2013 IL 114100,

     the new charge violates the compulsory joinder statute. Accordingly, we affirm the trial

     court’s judgment.

¶2                                     BACKGROUND

¶3      On December 16, 2013, an informant gave a statement to police informing them that

     Jerome Smith had contraband in his home. Two days later, Chicago police officers and

     special agents for the United States Secret Service searched Smith’s home. They found

     marijuana, counterfeit currency, and some machinery and tools. Police arrested Smith. A

     Secret Service agent interviewed Smith and, on the day of the arrest, December 18, 2013,

     Smith signed a statement in which he admitted that for three months, he had used the

     machinery and tools to make counterfeit currency.

¶4      The State charged Smith with possession of marijuana, and on May 29, 2014, Smith pled

     guilty to the charge. The circuit court sentenced Smith to probation. The United States

     Attorney’s Office decided not to prosecute Smith for counterfeiting. The Cook County

     State’s Attorney’s Office also decided not to prosecute Smith further. The Illinois Attorney

     General decided to pursue further charges based on the informant’s statement, Smith’s

     statement, and the items found in the December 18, 2013, search of Smith’s home. On June

     9, 2015, a grand jury indicted Smith for manufacturing counterfeit currency between

     September 2013 and December 2013.




                                                2
¶5        Smith moved to dismiss the indictment, arguing that the new charge violated the

       compulsory joinder statute. The circuit court granted the motion to dismiss and denied the

       State’s motion to reconsider. The State now appeals.

¶6                                           ANALYSIS

¶7        Smith has not filed an appellee’s brief. We will consider the case on the basis of the

       State’s brief alone. First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d
128, 133 (1976).

¶8        The compulsory joinder statute provides:

             “(a) When the same conduct of a defendant may establish the commission of

             more than one offense, the defendant may be prosecuted for each such offense.

                  (b) If the several offenses are known to the proper prosecuting officer at the

             time of commencing the prosecution and are within the jurisdiction of a single

             court, they must be prosecuted in a single prosecution *** if they are based on the

             same act.” 720 ILCS 5/3-3 (West 2012).

¶9        The State admits prosecutors knew of the counterfeiting when they charged Smith with

       marijuana possession and that the Cook County criminal court had jurisdiction to adjudicate

       both the marijuana charge and the counterfeiting charge. The State contests only the circuit

       court’s finding that the counterfeiting and the possession of marijuana constituted the “same

       act” within the meaning of the compulsory joinder statute. Because the case presents an issue

       that requires this court to engage in statutory construction, we review the judgment de novo.

       Hunter, 2013 IL 114100, ¶ 12.

¶ 10      In Hunter, the court explained the objective in construing a statute as follows:




                                                   3
                  “The primary objective in construing a statute is to ascertain and give effect to the

                  intent of the legislature. The most reliable indicator of legislative intent is the

                  language of the statute, given its plain and ordinary meaning. A court must view

                  the statute as a whole, construing words and phrases in light of other relevant

                  statutory provisions and not in isolation. Each word, clause, and sentence of a

                  statute must be given a reasonable meaning, if possible, and should not be

                  rendered superfluous. The court may consider the reason for the law, the problems

                  sought to be remedied, the purposes to be achieved, and the consequences of

                  construing the statute one way or another. Also, a court presumes that the

                  legislature did not intend to create absurd, inconvenient, or unjust results.”

                  Hunter, 2013 IL 114100, ¶ 13.

¶ 11      The General Assembly enacted the compulsory joinder statute “to prevent the

       prosecution of multiple offenses in a piecemeal fashion and to forestall, in effect, abuse of

       the prosecutorial process. [Citations.] A prosecutor might otherwise harass a defendant

       through successive prosecutions of multiple offenses and put a defendant through the

       expense of several trials until the prosecutor obtains a result that satisfies him.” People v.

       Quigley, 183 Ill. 2d 1, 7 (1998).

¶ 12      The circuit court relied on Hunter, 2013 IL 114100, as authority supporting its dismissal

       of the indictment. In Hunter, police found marijuana and guns when they arrested Hunter.

       The State charged Hunter with marijuana possession, and Hunter demanded trial. Six months

       later, the State obtained from the grand jury an indictment against Hunter on five new

       charges related to gun possession. Hunter moved to dismiss the gun-related charges under the

       compulsory joinder statute. The circuit court granted the motion, and the State appealed.


                                                    4
¶ 13   The Hunter court said:

              “Beginning with the plain language of the compulsory joinder statute, the term

          ‘act’ is generally regarded as ambiguous. ‘The word “act” has been defined in many

          different ways, often depending upon the purpose for which the word is used.’ 1

          Wayne R. LaFave, Substantive Criminal Law § 6.1(a), at 422 (2d ed. 2003); accord

          Black’s Law Dictionary 27 (9th ed. 2009) (‘ “The term act is one of ambiguous

          import, being used in various senses of different degrees of generality.” ’ (quoting

          Glanville L. Williams, Salmond on Jurisprudence 367 [10th ed. 1947)))].

                                                   ***

              *** In arguing against defendant’s motion to dismiss before the circuit court, the

          State pressed its elements-based definition of act ***. The following colloquy

          occurred:

                 ‘THE COURT: So here’s my question, if somebody was serving a search

              warrant on a house and looking for a variety of unlawfully possessed items and

              they searched in the house and they found automatic weapons in one bedroom and

              counterfeit money in another bedroom and stolen goods in a third bedroom and a

              pound of cocaine in the kitchen and a stolen car in the garage, are those—is that

              one act or several acts?

                 [Prosecutor]: Under the definition in Crespo and the King definition, those

              would be separate acts, Judge.

                 THE COURT: No kidding.




                                               5
                       [Prosecutor]: Because they can support multiple charges, multiple offenses:

                 Possession of controlled substance, possession of stolen motor vehicle, et

                 cetera.

                       THE COURT: So you think then in that scenario the police could charge

                 the defendant with possession of one item, and then 160 days or so later file

                 some more charges, and then 160 days later file some more charges?

                       [Prosecutor]: Yes, I do. I think that’s exactly the law, Judge.

                     THE COURT: No kidding.’

             The circuit court obviously rejected the absurd and unjust consequences of the

             State’s contention. We do likewise.

                 The legislature intended the compulsory joinder statute to prevent the

             successive prosecutions of multiple offenses described in the above-quoted

             colloquy. ***

                 ***

                 In sum, defendant simultaneously possessed the cannabis and two handguns,

             and this contraband was discovered during the same search, at the same place, and

             at the same time. Based on these facts, we conclude that defendant committed a

             single physical act within the meaning of the compulsory joinder statute.” Hunter,

             2013 IL 114100, ¶¶ 16-27.

¶ 14      The State argues that printing the counterfeit currency from September through

       December 2013 cannot count as the same act as possessing drugs on December 18, 2013. In

       effect, the State contends that our supreme court would respond differently to the

       hypothetical situation posited by the circuit court judge in Hunter, if the judge made one

                                                     6
       change. If police found drugs, guns, counterfeit money, and machinery used to make

       counterfeit money, possession of the drugs and guns would count as one act separate from

       the act of making counterfeit money. The State argues that the compulsory joinder statute

       permits it to charge the defendant with drug and gun possession, wait 160 days, and then file

       new charges based on the possession of counterfeit money and machinery used to make

       counterfeit money, as long as the State charged the defendant with making, and not

       possession of, counterfeit money.

¶ 15      We disagree. We do not believe the General Assembly intended to reward prosecutors for

       piecemeal litigation that harasses a defendant, as long as the State artfully pleads offenses

       discovered at the same time as separate acts committed at separate times. The State’s

       interpretation of the compulsory joinder statute would permit prosecutors to impose

       consecutive sentences the court would not otherwise order, by waiting until the defendant

       served his sentence on one charge before formally seeking an indictment on other charges

       based on information prosecutors knew when they filed the original charges. We agree with

       the circuit court that permitting the State to pursue the new charges here would contravene

       the purpose of the compulsory joinder statute as interpreted in Hunter.

¶ 16                                       CONCLUSION

¶ 17      Following the reasoning of Hunter, we find that the compulsory joinder statute barred the

       State from bringing against Smith new charges arising from his possession of items found in

       the search of his home on December 18, 2013, after Smith pled guilty to (and served most of

       his sentence for) possessing marijuana police found in their search on December 18, 2013.

       Accordingly, we affirm the trial court’s judgment dismissing the new charges.

¶ 18      Affirmed.


                                                   7